                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA, AFL-CIO;
and UAW LOCAL 716                                                                    PLAINTIFFS

v.                                    No. 2:17-CV-02219

TRANE U.S. INC.                                                                      DEFENDANT

                                          JUDGMENT

       Pursuant to the order entered in this case on this date, judgment for Plaintiffs is entered on

their claim for arbitration of Grievance # 17-010. Judgment for Defendant is entered on Plaintiffs’

claim for arbitration of Grievance # 17-009, and that claim is dismissed with prejudice.

       IT IS SO ADJUDGED this 6th day of March, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
